Order entered November 13, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01187-CR
                                      No. 05-12-01189-CR

                         VANCE LEMORRIS THOMAS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                   Trial Court Cause Nos. F10-42399-Y and F10-42400-Y

                                            ORDER
       On June 6, 2013, we ordered the Dallas County District Clerk to prepare and file

supplemental clerk’s records containing a detailed itemization of the costs assessed in these

cases, including but not limited to, specific court costs, fees, and court appointed attorney fees.

The Dallas County Clerk subsequently filed supplemental records. However, the itemization of

costs included in the supplemental records does not comply with the Texas Code of Criminal

Procedure. See TEX. CODE CRIM. PROC. ANN. arts. 103.001, 103.006 (West 2006).

       Accordingly, we ORDER the Dallas County District Clerk to file, within ten days of the

date of this order, second supplemental clerk’s records that contain a detailed itemization of the

costs assessed in these cases that comply with article 103.001 and 103.006 of the Texas Code of
Criminal Procedure. See id. arts. 103.001 (“A cost is not payable by the person charged with the

cost until a written bill is produced or is ready to be produced, containing the items of cost,

signed by the officer who charged the cost or the officer who is entitled to receive payment

for the cost.”) (emphasis added), 103.006 (“if a criminal action or proceeding . . . is appealed, an

officer of the court shall certify and sign a bill of costs that have accrued and send the bill to the

court in which the action or proceeding is . . . appealed) (emphasis added).


       .


                                                      /s/     LANA MYERS
                                                              JUSTICE